 

ATTORNEY GENERAL - CIVIL AFFAIRS

United States Bankruptcy Court
450 Golden Gate Avenue, 18th Fi. : E
Mail Box 36099 NOV 2 0 2020

San Francisco CA 94102 UNITED STATES BANKRUPTCY COURT Ve
United States of America SAN FRANCISCO, CA ”

 

Oslo, 6th November 2020

In Re:

Harvey Robert Klyce, Debtor Bankruptcy Case No.: 19-30207
Linda S. Green, Trustee in Bankruptcy Chapter: 7
Plaintiffs

VS.

Vanja Elisabeth Flak Defendant
Norwegian State Educational Loan Fund,
(Statens lanekasse for utdanning)
Defendants

Adversary Proceeding No. 19-03051

1 | acknowledge receipt of the plaintiff's pleadings of September 29" 2020 and the
Amended Notice of Hearing.

2 The Facts

2.1 In its recent pleadings at 9/11 through 5 the plaintiff is dealing with the “Factual
Background”, claiming that “there are no disputed material facts”. \am writing to supplement
and correct the facts presented by the plaintiff.

 

POSTAL ADRESS: TELEPHONE: + 47 22 99.02 00 VISITING ADDRESS:
P.O, BOX 8012 DEP UNIVERSITETSGATA 8
N-0030 OSLO, NORWAY E-MAIL: THS@REGJERINGSADVOKATEN.NO OSLO

 
ATTORNEY GENERAL - CIVIL AFFAIRS

2.2 From the documents already submitted to the Court it is evident that the transfer
(“wire out”) of USD 21.000 on the 11'" January 2019 was not a transfer made to the NSELF.
The plaintiff has offered no explanation as to who received this amount.

2.3 it is incorrect that “This $21,000 payment is reflected on the debtor and his spouses
USAA bank account” (43) in so far as the plaintiff is claiming that the recipient of that transfer
was the NSELF. Neither the declaration now made by Linda S. Green nor the bank statement
(Exhibit B) state who received the amount.

2.4 What the Fund received — more than two months later, on the 26 March 2019 — was
a different amount, in a different currency: NOK 150.000.

As explained in para 4.2 in my answer to the Court, the payment made by Mrs. Flak to the
NSELF was from her own bank account. To further clarify this point | present to the Court
evidence that the bank account in question was Mrs. Vanja Flak’s own in the Norwegian
branch of Nordea Bank; a Swedish Bank.

The enclosed Exhibit A — an e-mail from the Nordea Bank made to the NSELF — confirms that
the Norwegian bank account 6321 10 53358, from which Mrs. Flak made the payment to the
NSELF, was in her name, and that neither Mr. Klyce nor any other person were authorized
signatories of the account. The bank’s statement to the NSELF reads as follows:

“tt is Vanja Flak born 2908 76 [August 29% 1976] who is the holder of account
6321 10 53358.

| cannot see that there are others who has the right to dispose over this account.
(Norwegian text in yellow in Exhibit A; my translation)

“a

2.5 The “discrepancy” (for which the plaintiff has no explanation, 94) between USD 21.000
(wired out from the US account) and NOK 150.000 (received by the NSELF) is easily explained:

e these are two different transfers,
« made by different persons,

e from two different accounts,

e ondifferent dates,

e to different recipients

2.6 Hence, it cannot be disputed that NSELF did not receive the USD 21.000. The fund did
receive nothing from any American source.
ATTORNEY GENERAL -— CIVIL AFFAIRS

3 The defendant’s position

3.1 On the one hand, it is evident that Mrs. Flak’s down payment of NOK 147.087! on her
loan from NSELF was received by the NSELF from her Norwegian bank account. This was the
account she regularly used.

3.2 The NSELF had no information indicating that any other person than Mrs. Fiak made
the payment or was the source. Neither, of course, had the NSELF any information about Mr.
Klyce’s affairs, his insolvency or any transfer made from the American bank account.

3.3. In the spirit of co-operation with the Court and the bankruptcy estate, the NSELF is
willing to stipulate that the down payment of NOK 147.087 made by Mrs, Flak to the Fund in
fact stemmed from the money (USD 21.000) she two and a half months earlier (directly or
indirectly) received from the spouses’ US bank account.

3.4 My client asks the Court to apply relevant US law to these facts. Unless there is a legal
basis for the claim raised by the bankruptcy estate, the Court is asked to find in favour of the
NSELF.

3.5 The consequence of any adverse finding by the Court cannot exceed the equivalent of
NOK 147.087.

3.6 Given the presentation made by the plaintiff there is in no event reasonable grounds
for ordering the NSELF to pay costs of suit.

Oslo, 6th November 2020
THE ATTORNEY GENERAL (CIVIL AFFAIRS)

  
    
 

* | Tolle Stabell
Depiity Attorney General

2 a advokat
e499 aw
ie

wie

foe
)

A copy of this letter and its Appendix A has been sent by mail and by e-mail to:
Douglas B. Provencher

Law Offices of Provencher and Flatt

823 Sonoma Ave.

Santa Rosa CA 95404-4714, USA

 

1 As explained in para 4.1 in my answer to the Court, the rest of the transfer (NOK 2.766,84 + NOK 146,16) was
paid by Mrs. Flak as the regular monthly payment.

 
ATTORNEY GENERAL - CIVIL AFFAIRS

The defendant requests the court take judicial notice of the following document:

 

 

Exhibit Document Filed
A E-mail 8 October 2020 (at 15:29) from Nordea October 8
Bank, Cash Management Customer Service 2020

(Essendrops gate 7, 0368 Oslo, Norway) to
Lanekassen [NSELF]

 

 

 

 

 

Case: 19-03051 Doc#42 Filed: 11/20/20 Entered: 11/22/20 10:54:59 Page 4 of 6
 

EXHIBIT A

 

Tolle Stabell

Fra: Steve Byermoen <steve.byermoen@lanekassen.no>
Sendt: fredag 16. oktober 2020 14:48

Til: Tolle Stabell

Emne: VS: #nordea_CSWNO:2547853# — Bistand fra Nordea

Jeg viser til telefonsamtale na nylig og videresender korrespondansen nedenfor som avtalt. Er dette tilstrekkelig i
denne omgangen?

Vennilig hilsen

Steve Byermoen
senicrradgiver

Utviklingsavdelingen
Lanekassen
Tif: 976 78 131

Fra: AM NO Hanne Gjerde <Cmcustomerservice. Nol @nordea.com>

Sendt: torsdag 8. oktober 2020 15:29

Til: Regnskap Ekstern-post <regnskap@lanekassen.no>

Kopi: Nina Kristin Hallas <Nina.Hallas@lanekassen.no>; Magnus Andersen <Magnus.Andersen@lanekassen.no>
Emne: #nordea_CSWNO:2547853# Bistand fra Nordea

Heil

Det er Vanja Flak fodt 29 08 76 som er innehaver av konto 6321 10 53358.
Jeg kan ikke se at det er flere disponenter pa denne kontoen.

Med vennlig hilsen

Hanne Birgitte Gjerde
Account Manager

Nordea | Transaction Banking | Cash Management Customer Service
Besok meg: Essendrops gate 7, 0368 Oslo

Skriv til meg: Postboks 1166, Sentrum, 0107 Oslo

Mob: +47 919 17 455

Fellesnummer: +47 915 97 229

E-post: hanne.gierde.cm@nordea.com

Hjemmeside: nordea.ne

Looking for quick answers? You can now easily find video tutorials and FAQs on the Nordea website

Nordea Bank Abp, filial t Norge, Essendrops gate 7, Postboks 1166 Sentrum, 0407 Oslo, 920058817 MVA (Forelaksregisicret}
Nordea Bank Abp, Helsingtors, Finfand, 2858394-9 (Patent- och registerstvrelsen)

 
 

-REGJERINGSADVOKATEN
-POSTBOKS 8012 DEP. 0030 OSLO

RECEIVED

 

My-P+4-DO- VD
ZO-<P UPd

nuUY a i ciomd Ye :

UNITED STATES BANKRUPTCY GOURT
SAN FRANCISCO, GA

 

 

o
>
©
Oo
o
wn
st
re
oO
4
oO
a
on
A
N
or
4
4
Oo
D
_
o
2
Cc
LU
oO
A
nw
Oo
a
or
4
4
So
@
uw
nN
st
+
oO
o
Qa
al
Ne)
oO
2)
°
o
4
2
o
O

 

 

 
